Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11, and 18 are objected to because of the following informalities:  the claims recite two elements “a forward bias” in lines 5-6 and “deviation of a voltage” in lines 6-8. It is not clear because these two elements do not look to be clearly linked to each other.  
Additionally, the claims recite “a normal voltage detectable as a fault situation in the LED controller”. It is not clear when/how a normal voltage is detected. Examiner recommends adding a limitation that clearly recites a step of detecting a normal voltage as a fault situation.  
Furthermore, the claims recite “the individually selected pixel” in line 8.  However, the claims recite “drive individually selected pixels” in lines 3-4. It is not clear which one of the pixel among the pixels Applicant is trying to claim. The claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Patent Pub. No. 2011/0234108) in view of Scenini (U.S. Patent Pub. No. 2018/0308418) in view of Ahmed et al. (U.S. Patent Pub. No. 2019/0335553).
	Regarding claim 1, Huang teaches a backplane comprising: a light emitting diode (LED) controller configured to be coupled with an LED pixel array, the LED controller comprising a plurality of switches configured to drive individually selected pixels of the LED pixel array (para 0008-0011); and a forward bias bus configured to be coupled with the LED pixel array such that the forward bias bus is shared by all of the pixels of the LED pixel array (para 0008-0011)
	However, Huang does not explicitly teach deviation of a voltage on the forward bias bus from a normal voltage detectable as a fault situation in the LED controller or the individually selected pixel. 
	Scenini teaches deviation of a voltage on the forward bias bus from a normal voltage detectable as a fault situation in the LED controller or the individually selected pixel (Scenini: para 0094-0095).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of the teachings of Scenini so as to achieve the same predictable result of a circuitry for driving light sources such as light emitting devices.
	However, the combination does not explicitly teach wherein the backplane including a compound metal oxide semiconductor CMOS.
	Ahmed teaches wherein the backplane including a compound metal oxide semiconductor CMOS (Ahmed: para 0029-0030, CMOS).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of the teachings of Ahmed so as to achieve the same predictable result of a circuitry for driving light sources such as light emitting devices.
	Regarding claims 11 and 18, these claims are similarly rejected based on the same rationale as claim 1.
Allowable Subject Matter
Claims 2-10, 12-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628